Citation Nr: 0431455	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the RO.  

The veteran and his spouse offered testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in September 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran does not claim that he engaged in 
combat during service; however, he asserts to be a victim of 
sexual assault.  He contends that he developed PTSD because 
he was exposed to a traumatic event in-service in or around 
August 1961.  

The service medical records reflect treatment in February 
1965 for the veteran's complaints of nervousness, knots in 
the stomach, jitteriness and difficulty concentrating.  The 
examiner's impression was that of anxiety.  The veteran's 
April 1965 separation examination reports noted the his 
"trouble sleeping occasionally" and 15-pound weight loss 
from "self diet."  

The veteran testified that his PTSD symptoms had their onset 
in service and that his sleep difficulties were due to his 
sexual trauma.  Also, the veteran's VA medical records dated 
from 2001 reflect the veteran's diagnosed PTSD and dysthymic 
disorder.  

The Board notes that the veteran was incarcerated in or 
around January 1975.  He has been married 4 times and has 
held several different jobs before going on disability.  

As noted, the present claim for PTSD involves no contention 
that military combat stressors occurred, but does involves 
contentions of sexual trauma.  Such a claim is similar to 
allegations of sexual or personal assault, in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains. See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  

However, as it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Furthermore, in PTSD cases where the veteran asserts personal 
assault as the in-service stressor, VA has a heightened duty 
to assist in gathering evidence corroborating the in-service 
stressors in accordance with the provisions of VA 
Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 272 
(1999).  

In such cases, M21-1 provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c).  As there has been no development 
of the claim under M21-1, the Board finds that addition 
action must be take to ensure that the VA's duty to assist 
the veteran in the development of his claim has been met.  

Also, the veteran has stated that he was granted Social 
Security Administration (SSA) disability insurance benefits.  
Once the VA is put on notice that the veteran is in receipt 
of such benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Further, the RO should obtain any outstanding VA treatment 
records as it appears the veteran receives ongoing supportive 
therapy for his PTSD.  VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  

In this case, the veteran has not been examined for VA 
purposes due to lack of credible supporting evidence of his 
claimed in-service personal assault.  Once the above 
development regarding the veteran's claimed stressor has been 
completed, the RO should schedule the veteran for a VA 
examination for the purpose of determining the nature and 
likely etiology of the claimed PTSD.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations. In particular, the notice 
should address the veteran's PTSD based 
on an in-service personal assault.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should obtain any treatment 
records for the veteran from the VAMC 
dated from 2002 to the present.  

3.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's Social 
Security Administration disability 
benefits in or around 1981 or 2001.   

4.  After the above-requested development 
has been completed, the veteran then 
should be afforded a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disability.  
The claims folder should be made 
available to the examiner for review.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The psychiatrist should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  Based on his/her 
review of the case, the psychiatrist 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
disability manifested by PTSD due to the 
claimed in-service personal assault or 
other event of service.  

If PTSD is diagnosed, the physician 
should clearly identify the claimed 
events which are considered stressors 
supporting the diagnosis, and fully 
explain why the stressors are considered 
sufficient under DSM-IV.  The physician 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's reopened claim of service 
connection on the merits.  If any benefit 
sought on appeal continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


